Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 1, 2015

                                       No. 04-15-00480-CV

                              LIBERTY SPORT AVIATION, L.P.,
                                        Appellant

                                                  v.

                               TEXAS HILL COUNTRY BANK,
                                        Appellee

                  From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 14-314A
                         Honorable N. Keith Williams, Judge Presiding


                                          ORDER
          In response to this court’s order to show cause why this appeal should not be dismissed
for lack of jurisdiction, appellant has filed a motion to abate the appeal to allow the trial court to
sign a final judgment.

         When there has not been a conventional trial on the merits, a judgment is final for
purposes of appeal only if it actually disposes of all parties and claims then before the court or if
“it states with unmistakable clarity that it is a final judgment as to all claims and all parties.”
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192-93 (Tex. 2001). In this case, none of the trial
court’s orders “state with unmistakable clarity that it is a final judgment as to all claims and all
parties.” See id. Further, none of the orders contain any decretal language, declare the legal
effect of granting Texas Hill Country Bank’s motion for summary judgment, or expressly
dispose of the Bank’s attorney’s fee claim. See In re Burlington Coat Factory Warehouse of
McAllen, Inc., 167 S.W.3d 827, 829-30 (Tex. 2005); White v. CBS Corp., 996 S.W.2d 920, 922
(Tex. App.—Austin 1999, pet. denied); Mueller v. Banks, 317 S.W.2d 256, 256 (Tex. App.—San
Antonio 1958, no pet.); see also 5 Roy W. McDonald & Elaine A. Grafton Carlson, Texas Civil
Practice 2d § 27.4 (Supp. 2014) (“[A] an order that fails to include decretal language will not
result in a final judgment.”).

          We grant the motion and abate the appeal. We order the trial court to consider whether
it intended to render a final judgment on Texas Hill Country Bank’s claims against Liberty Sport
Aviation L.P. and, if so, to sign a judgment that is final for purposes of appeal. We order the
Kendall County District Clerk to file by January 15, 2016, a supplemental record containing any
pleadings, orders, or judgment relating to this order.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court